Citation Nr: 0306912	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1942 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied an increased rating 
for the veteran's service-connected bilateral pes planus.  
The veteran entered notice of disagreement with this decision 
in August 2001; the RO issued a statement of the case in 
December 2001; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in January 2002.  


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the increased 
rating claim addressed in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
a VA medical examination in order to assist in substantiating 
the claim for VA compensation benefits.

2.  The veteran's service-connected bilateral pes planus is 
manifested by not more than moderate bilateral pes planus; 
bilateral pes planus is not manifested by severe pes planus, 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Code 
5276 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish a disability rating higher than 10 percent for 
service-connected bilateral pes planus.  In a letter dated in 
January 2003, the Board advised the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000.  The veteran 
was notified that, if he identified any source of evidence 
pertinent to his claim and submitted a release for the 
records (VA Form 21-4142), VA would help him obtain these 
records by making a direct request for them.  The veteran was 
previously notified in March 2001 that, if he provided the 
approximate dates of treatment, VA would request his VA 
medical records.  VA previously notified the veteran that it 
was providing a VA compensation examination of the feet to 
assist in his increased rating claim.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  The veteran was afforded a VA compensation 
examination in May 2001, which included a medical etiology 
opinion differentiating bilateral pes planus symptomatology 
from symptomatology attributable to the veteran's non-
service-connected peripheral neuropathy.  The veteran has 
been notified as to what evidence or information is his 
responsibility to obtain and submit and what evidence or 
information VA wound attempt to obtain on his behalf, in 
accordance with Quartuccio v. Principi, 16 Vet. App. at 187.  
38 C.F.R. § 3.159(b)(1).  Accordingly, no further notice to 
the veteran or assistance in acquiring additional medical 
evidence is required by the new law or regulations.  

II.  Increased Rating for Bilateral Pes Planus

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for moderate pes planus manifested by weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and unilateral or bilateral pain on manipulation 
and use of the feet.  For severe pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, a 20 percent 
rating is warranted if the disability is unilateral, and a 30 
percent rating is warranted if the disability is bilateral.  
38 C.F.R. § 4.71a. 

The veteran's service-connected bilateral pes planus has been 
rated as 10 percent disabling since 1945, and rated as 10 
percent disabling under Diagnostic Code 5276 since 1948.  The 
original rating was based on the veteran's complaints of pain 
in the back of the legs and arch and ball of the feet with 
prolonged walking or standing which prevented active sports 
and exercise, and which had been treated with arch supports.  
In March 2001, the veteran filed a claim for increased rating 
for his service-connected bilateral pes planus.  His 
complaints, however, were that he had "lost the nerves in 
both of my feet" and could "barely walk."  He contends 
that his "feet are a lot worse" than a 10 percent rating 
reflects, including foot pain "after being on them for the 
least amount of time." 

After a review of the evidence, the Board finds that the 
veteran's service-connected bilateral pes planus is 
manifested by not more than moderate pes planus.  The 
evidence reflects that at a VA compensation examination in 
May 2001 the veteran reported that in the past custom-made 
orthotics had not helped him, denied specific pain in the 
feet, and denied swelling.  Examination revealed normal 
alignment of the hindfoot, Achilles tendon, and forefoot with 
weight bearing, with slight loss of the normal longitudinal 
arch.  There were no calluses and the toes were in normal 
alignment.  The relevant diagnosis was first degree pes 
planus deformity bilaterally, which was minimally 
symptomatic.  VA outpatient treatment records do not reflect 
significant complaints of bilateral symptomatology 
attributable to the veteran's service-connected bilateral pes 
planus.  The Board finds that these symptoms represent not 
more than a moderate bilateral pes planus under Diagnostic 
Code 5276.  The Board finds that the veteran's symptoms of 
bilateral pain on manipulation and use of the feet are 
contemplated by the currently assigned 10 percent rating 
under Diagnostic Code 5276 for moderate pes planus.  
38 C.F.R. § 4.71a.  Because pain is included in the criteria 
evaluated under Diagnostic Code 5276, 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher evaluation.

The preponderance of the evidence is against a finding that 
the veteran's service-connected bilateral pes planus more 
nearly approximates the criteria for a 20 or 30 percent 
rating under Diagnostic Code 5276.  The weight of the 
evidence demonstrates that the veteran's bilateral pes planus 
does not manifest disability that more nearly approximates 
severe pes planus.  In this case, there is no evidence of 
marked deformity (pronation, abduction, etc.); the May 2001 
VA examination specifically found normal alignment of the 
hindfoot, Achilles tendon, and forefoot.  While the veteran 
has entered subjective complaints of pain with standing or 
walking, at the May 2001 personal hearing he denied specific 
pain in the feet, and has not otherwise reported any 
significant complaints of pain during VA treatment.  The 
Board notes that the veteran's complaints of bilateral foot 
pain, with no evidence that the veteran's bilateral pes 
planus is otherwise severe, is well contemplated by a 10 
percent rating under Diagnostic Code 5276 (unilateral or 
bilateral pain on manipulation and use of the feet).  The May 
2001 VA examination characterized the veteran's first degree 
bilateral pes planus as "minimally symptomatic."  The 
veteran denied swelling on use, and the clinical findings did 
not include any evidence of swelling or characteristic 
callosities.  

With regard to the veteran's contention that he "lost the 
nerves in both of my feet" and could "barely walk," this 
symptomatology has been attributed by the medical evidence of 
record to the veteran's non-service-connected peripheral 
neuropathy.  For example, at the May 2001 VA examination, the 
veteran complained that his feet did not seem to follow his 
legs, and he was unsteady and had a problem with balance.  
Physical examination revealed diminished light touch 
bilaterally, with a very marked loss of proprioception of the 
toes, diagnosed as peripheral neuropathy of unknown etiology.  
The examiner offered the opinion that the problem the veteran 
was having at the time of the examination appeared to be 
related to some type of a peripheral neuropathy of the lower 
extremities, and this was "totally unrelated to the rather 
minimal pes planus deformity."  VA outpatient treatment 
records reflect complaints of progressive numbness of the 
lower extremities, diagnosed as moderate to severe mixed 
axonal demyelinating peripheral neuropathy of questionable 
etiology.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected rating is to be avoided.  See 38 C.F.R. 
§ 4.14.  For these reasons, the Board finds that the criteria 
for a rating in excess of 10 percent for service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 
4.71a, Diagnostic Code 5276. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected bilateral pes planus has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating pes 
planus for any period during the pendency of the claim.  
There is no evidence that the veteran's bilateral pes planus 
has caused marked interference with employment; the veteran 
has been retired since 1971.  The veteran's primary disabling 
complaints regarding his ability to walk or stand pertain to 
his non-service-connected peripheral neuropathy.  The 
service-connected bilateral pes planus has required no 
hospitalization, and virtually no treatment in recent years.  
The veteran's primary historical and current complaint of 
foot pain is well contemplated by the schedular rating 
criteria, which includes ratings based on bilateral pain on 
manipulation and use of the feet, as well as on the basis of 
other clinical manifestations characteristic of pes planus 
that the veteran did not have.  Under these circumstances, in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal; however, as the 
preponderance of the evidence is against the veteran's 
increased rating claim, the 
record does not demonstrate an approximate balance of 
positive and negative 


evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

